White, Presiding Judge.
There is evidently, we think, a clerical omission in the commencement of the charging portion of the information. If this be so, then under the decision in Burrell Warren v. The State (ante, p. 207), it is sufficient to charge the offense intended.
The charge was an aggravated assault committed with a knife, “a deadly weapon.” We have examined the statement of facts in. vain for any proof that the knife was a deadly weapon. Proof of this allegation was necessary to sustain a conviction under the charge.
Hot being supported by the evidence, the judgment is reversed and the cause remanded.

Reversed and remanded,

[Opinion delivered November 26, 1884 ]